Citation Nr: 0009166	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1999, the veteran and his wife appeared at a 
personal hearing at the RO.  A transcript of that hearing is 
associated with the record.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
productive of no more than severe limitation of motion; 
severe limitation of motion with demonstrable deformity of 
the vertebral body or unfavorable ankylosis of the lumbar 
spine is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5285, 
5289, 5292, 5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a February 1976 rating action, service connection was 
granted and a 10 percent rating assigned for chronic 
lumbosacral strain, effective from August 1, 1975.  Pursuant 
to a February 1988 Board decision, the rating was increased 
to 20 percent, effective from March 31, 1986.  In a July 1993 
rating action, the RO increased the rating for the veteran's 
service-connected low back disability to the current level of 
40 percent, effective from July 30, 1991.  

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates 
and he initiated the present appeal by filing a claim for 
increase in September 1996.  

The medical evidence of record includes the report of a 
February 1995 VA examination during which the veteran was 
noted to complain "bitterly" about his back.  He reportedly 
used pain medication twice each day and used a TENS unit 
"from time to time."  The examiner observed upon reviewing 
the "chart" that other examiners had felt the veteran was 
exaggerating his complaints in giving a history of his back 
difficulties.

During the physical examination, the veteran was noted to be 
"somewhat over emotional" as he recited his back 
complaints.  His gait was normal on short testing, although 
he walked in a hastened fashion.  He was noted to hold his 
back rather rigidly and there was evidence of spasm noted in 
the paravertebral muscle.  There was a loss of the normal 
lordotic curve.  The veteran was noted to be hesitant to bend 
forward with his legs held extended so that he could only 
bring his fingertips to the level of his knees.  He was 
"very uncomfortable" as he did a deep knee bend.  Knee and 
ankle jerks were equal and active.  When the veteran lay on 
the examination table in the dorsal recumbent position, it 
was noted that he was unable to elevate either extended lower 
extremity more than 30 degrees above the horizontal because 
of "subjective complaints."  It was further noted that when 
the examiner attempted to perform those motions passively, 
the veteran was "quite resistant."  The examiner offered a 
conclusion of chronic back complaints with "a good deal of 
emotional display" on the veteran's part as he was put 
through the various exercises requested of him.  

Private treatment records dated from June to August 1996 
detail the veteran's complaints of back pain following a 
motor vehicle accident in early June 1996.  In a chart 
extract dated later that same month, the veteran's history of 
chronic back pain was noted, as were his complaints that the 
pain had increased since the accident.  The veteran reported 
that the pain occasionally radiated to the right gluteal 
area, with no tingling or numbness.  Physical examination of 
the lumbar area revealed tenderness across the paraspinal 
muscles and yielded an impression of acute lower back pain 
aggravated by accident over chronic back pain.  X-ray studies 
revealed minimal spurring at multiple levels, with no 
fracture.  There was minimal facet hypertrophy at the lower 
lumbar levels.  The disc spaces were noted to be relatively 
preserved except for developmental narrowing at L5-S1.  
Ossification was seen which might be in iliac vessels.  

Subsequent chart entries detailed physical therapy treatment 
afforded the veteran until October 1996.  In October 1996, it 
was noted that the there had been some confusion as to the 
continuation of physical therapy; however, the veteran 
indicated that his "pain resolved better."  He had 
reportedly returned to work and was willing to work without 
restriction.  At the present time, his back pain was better 
and he had no specific complaint.  Physical examination 
revealed normal gait and posture and the lower back was 
"mildly tender.  "

The veteran presented to an October 1997 VA examination with 
complaints of constant pain in the low back, described as a 
dull pain with sharp exacerbations.  He also noted pain 
radiating down to both legs, sometimes just to the thigh, but 
on other occasions, down to the foot.  He reported difficulty 
moving quickly and stated that he had to do all movements 
slowly to avoid exacerbating the pain.  The veteran reported 
that he took over-the-counter pain medication and a muscle 
relaxant, with limited relief.  He was presently working as 
an assembly line operator.  The veteran stated that he had 
difficulties with prolonged standing or walking and with 
stairs and bending forward. 

Physical examination revealed no focal muscle atrophy.  There 
was tenderness to the paraspinal muscles.  Range of motion 
was demonstrated as forward flexion to approximately 30 
degrees; lateral flexion to 40 degrees, bilaterally; 
decreased axial rotation, limited at 20 degrees, bilaterally; 
extension to 30 degrees.  The examiner noted that the veteran 
was unable to perform hip flexion on manual muscle testing 
secondary to pain; however, he was able to perform a limited 
deep knee bend with return.  The veteran stated that he was 
not able to walk on his toes and would not attempt this; he 
could walk on his heels.  No sensation deficits were noted to 
light touch; however, the veteran did describe decreased pin 
prick sensation in the bilateral lower extremities in a non-
dermatomal pattern.  The examiner described the veteran's 
gait as antalgic, with a decreased stride length and, at 
times, an unsteady pattern.  The examiner reviewed x-ray 
studies obtained in February 1995.  The diagnostic impression 
was that of lumbosacral spine strain.  The examiner commented 
that, with flare-ups, it was likely that range of motion 
would be further restricted, but it was not possible to 
accurately estimate the additional loss of range of motion 
without examining the veteran at that time.

The veteran was afforded a VA general medical examination in 
February 1998 at which time he complained of numbness and 
tingling on the posterior side, especially with sitting.  He 
stated that his back pain increased with cold or damp 
weather.  Following physical examination, the diagnoses 
included spina bifida occulta with lumbosacral 
pseudoarthrosis and degenerative joint disease and associated 
lumbosacral strain.  

By an April 1998 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected pension, 
effective from July 8, 1997.  In that decision, the RO noted 
that the veteran did not meet the schedular requirements for 
pension; however, considering the level of disability and 
other factors, such as the veteran's age, education and 
occupational background, an extraschedular permanent and 
total disability rating was granted.  The RO noted that, in 
addition to the service-connected low back disability, the 
veteran suffered from anxiety and atypical chest pain.  He 
was noted to have a serious problem with reading and 
spelling.  He also had a three year history of left sided 
chest pain associated with exertion or psychological stress.  

The veteran was afforded a VA orthopedic examination in July 
1999 at which time his complaints of head, neck, upper and 
lower back, buttock and bilateral leg pain were noted.  It 
was noted that the veteran reported the onset of right 
shoulder pain approximately seven days prior to the 
examination.  The history of his in-service back injury and 
subsequent complaints was related.  The examiner noted that 
the veteran walked into the office; his ambulation appeared 
normal, although slowed. 

Neurological examination revealed motor strength of 5/5 in 
the lower extremities.  Physical strength within the lower 
extremities appeared to be within normal limits.  The veteran 
was able to toe stand and heel stand.  Sensory examination 
appeared to be normal to all modalities tested, including 
light touch, pinprick and vibratory sensation.  There was no 
clear dermatome or myotomal distribution of any sensory 
deficit.  Reflex examination was normal.  Deep tendon 
reflexes were noted to be symmetrical and within normal 
limits.  The veteran was able to walk on his toes and heels.  
Passive range of motion was normal in all extremities, except 
the right shoulder.  The veteran was able to flex and extend 
his trunk from a fixed pelvis to a reasonable degree.  When 
asked to flex and extend his trunk, he reported pain in the 
right lower lumbar region.  Upon fixing his pelvis, he 
reported similar pain on rotating his trunk.  The veteran 
also reported the same pain when his pelvis was not fixed and 
he could freely rotate from his hips.  Straight leg raising 
was negative bilaterally.  Range of motion of the lumbar 
spine was recorded as follows:  flexion, 70 degrees; lateral 
bending, 25 degrees; hyperextension, 20 degrees and rotation, 
20 degrees.  The diagnostic impression was that of chronic 
lumbosacral strain without radiculopathy or disc disease. 

VA outpatient treatment records associated with the claims 
folder include an April 1996 chart entry noting the veteran's 
complaints of chronic low back pain for which medication was 
"helping."  An October 1996 chart extract noted some mild 
left parasacral tenderness.  The veteran was treated with an 
intramuscular injection.  A June 1997 chart entry noted 
temporary relief of low back pain with medication.  

The veteran appeared at an April 1999 hearing at the RO and 
testified that his back pain was becoming more severe.  He 
stated that he used a TENS unit and back brace occasionally.  

In an October 1999 letter, the Social Security Administration 
informed the veteran that he was entitled to monthly 
disability benefits from that agency.

II.  Analysis

The Board finds his claim for increased compensation benefits 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected low back disability is 
presently evaluated as 40 percent disabling.  This rating is 
the maximum schedular evaluation possible for limitation of 
motion of the lumbar spine under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295.  To warrant a 
50 percent evaluation under Diagnostic Code 5289, the veteran 
must exhibit unfavorable ankylosis of the lumbar spine.  
While the veteran has limited motion of his low back, there 
is no medical evidence of ankylosis of the veteran's 
lumbosacral spine.  A 10 percent rating, in addition to a 
rating for limited motion, could be assigned for demonstrable 
deformity of the vertebral body.  In the present case, 
however, there is no evidence of deformity necessary to 
warrant an additional 10 percent evaluation under Diagnostic 
Code 5285, residuals of a fracture of the vertebra.  Since 
the veteran does not have a fracture of the vertebra or 
ankylosis of the lumbar spine, he is presently evaluated at 
the highest schedular rating possible for his service-
connected lumbosacral spine disability.

A 60 percent rating under the provisions of Diagnostic Code 
5293 pertaining to intervertebral disc syndrome contemplates 
pronounced intervertebral disc syndrome.  The Board notes, 
however, that the veteran is not shown to have pronounced 
intervertebral disc syndrome.  While the October 1997 VA 
examination noted no sensation deficits to light touch and 
the veteran's description of decreased pin prick sensation in 
the lower legs, the report of the most recent VA examination 
yielded the diagnostic impression that the veteran suffered 
lumbosacral strain without radiculopathy or disc disease.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  In the present case, however, the veteran is 
receiving the maximum disability rating available under 
Diagnostic Codes 5292 and 5295 for limitation of motion, and 
consideration of functional loss due to pain would not lead 
to a higher evaluation under those codes.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  While 38 C.F.R. §§ 4.40, 
4.45, 4.59 could be considered if the veteran's disability 
were evaluated under Diagnostic Code 5293, a rating under 
those criteria is not supported by the evidence of record.  
VAOPGCPREC 36-97; Johnson v. Brown, 9 Vet. App. 7 (1996).  

In deciding this case, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b).  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1). 

In reviewing the evidence of record, the Board is aware that 
the RO assigned a permanent and total disability rating for 
pension purposes and the veteran has been considered disabled 
by the Social Security Administration.  The award of 
nonservice-connected pension benefits, however, was not based 
exclusively on the veteran's service-connected low back 
disability.  Rather, consideration was also given to 
disabilities for which service connection has not been 
established, including anxiety and atypical chest pain.  
While the evidence considered by the Social Security 
Administration is not associated with the record, the Board 
points out that the veteran has not alluded to medical 
records which VA has not considered.  That is, he has not 
indicated that there are treatment records for the service-
connected back disability which have not been obtained.  The 
Board further notes that there is a substantial record of 
evidence regarding the severity of the veteran's back 
disability.  The veteran has been afforded four separate VA 
examinations since February 1995, three specifically 
addressing his complaints of back pain.  In addition, records 
pertaining to private medical treatment of the back injury 
sustained in a 1996 motor vehicle accident are also of 
record.  Those records include the comment that the veteran 
was able to return to work after completing a portion of 
physical therapy in October 1996 and was noted to be willing 
to work without restrictions.  

Under the circumstances of this case, the Board concludes 
that there is no evidence of "exceptional or unusual 
circumstances" such that the schedular evaluation of the 
veteran's service-connected back disability is inadequate.  
As noted, the evidence of record reveals severe limitation of 
motion, without demonstrable vertebral deformity or 
pronounced intervertebral disc syndrome.  There is no 
evidence that the veteran's service-connected back disability 
alone has resulted in marked interference with employment or 
resulted in frequent periods of hospitalization.  

The preponderance of the evidence is against the veteran's 
claim and, accordingly, a rating in excess of 40 percent for 
the service-connected lumbosacral strain is not warranted.  
The appeal is denied. 


ORDER

The claim for an increased rating for the service-connected 
lumbosacral strain is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

